


EXHIBIT 10.18


RESTRICTED STOCK AGREEMENT






Name of Participant:                    XXXXXXX




Name of Plan:                    Amended and Restated 2011 Ashland Inc.        
Incentive Plan


Number of Shares of Ashland Inc.
Common Stock:                    XXXXXXX


Par Value Per Share:                    $0.01


Vesting Dates:                     XXXXXXX


Date of Award:                    _____________ ____20___




Ashland Inc. (“Ashland”) hereby awards to the above-named Participant
(hereinafter called the “Participant”) XXXXXXX shares of Ashland Common Stock,
par value $0.01 per share, subject to certain restrictions (hereinafter called
“Restricted Stock”), as an award (“Award”) pursuant to the Amended and Restated
2011 Ashland Inc. Incentive Plan (hereinafter called the “Plan”), in order to
provide the Participant with an additional incentive to continue his/her
services to Ashland and to continue to work for the best interests of Ashland.


Ashland confirms this Award to the Participant, as a matter of separate
agreement and not in lieu of salary or any other compensation for services, of
the number of shares of Restricted Stock set forth above, subject to and upon
all the terms, provisions and conditions contained herein and in the Plan.


This Award will be evidenced by entry on the books of Ashland’s transfer agent,
Wells Fargo Bank, N.A. Each entry in respect of shares of Restricted Stock shall
be designated in the name of the Participant and shall bear the following
legend:


“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeitures) contained
in the Plan and the Agreement entered into between the registered owner and
Ashland Inc.”


The Restricted Stock will become vested, provided that the Participant remains
in the continuous employment of Ashland and its subsidiaries through the Vesting
Dates set forth above. The Restricted Stock may not be sold, assigned,
transferred, pledged, or otherwise encumbered (except to the extent such shares
shall have vested) until such Vesting Dates. While the Restricted Stock granted
under this Award remains unvested, on each date the cash dividends are paid to
holders of Common Stock, Ashland will credit the Participant with
a whole number of additional shares of Restricted Stock on the unvested portion
of the Award, determined
as (1) the product of the number of unvested shares of Restricted Stock held by
Participant as of the date of


Personal and Confidential

-1-





--------------------------------------------------------------------------------




record for such dividend times the per share cash dividend amount, divided by
(2) the Fair Market Value (as defined in the Plan) per share on the dividend
payment date (with all fractional shares, if any, resulting from such
calculation being cancelled as of such date). Such additional Restricted Stock
will be subject to the same vesting conditions and restrictions as the
underlying Restricted Stock. Unless otherwise determined and directed by the
Personnel and Compensation Committee, in the case of the Participant’s
termination for any reason prior to a Vesting Date, all such Restricted Stock
which has not vested will be forfeited. Except for such restrictions described
above, the Participant will have all rights of a shareholder with respect to the
shares of Restricted Stock.


As the Restricted Stock vests, the Participant will owe applicable federal
income and employment taxes and state and local income and employment taxes at
the Vesting Date of the shares of Restricted Stock that vest. The amount of
taxes due in each instance is based on the fair market value of the Common Stock
delivered on the applicable Vesting Date.
    
Nothing contained in this Agreement or in the Plan shall confer upon the
Participant any right to continue in the employment of, or remain in the service
of, Ashland or its subsidiaries.


Information about the Participant and the Participant’s participation in the
Plan may be collected, recorded and held, used and disclosed by and among
Ashland, its subsidiaries and any third party Plan administrators as necessary
for the purpose of managing and administering the Plan. The Participant
understands that such processing of this information may need to be carried out
by Ashland, its subsidiaries and by third party administrators whether such
persons are located within the Participant’s country or elsewhere, including the
United States of America. By accepting this Award, the Participant consents to
the processing of information relating to the Participant and the Participant’s
participation in the Plan in any one or more of the ways referred to above.


The Participant consents and agrees to electronic delivery of any documents that
Ashland may elect to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other award made or offered under the Plan. The
Participant understands that, unless earlier revoked by the Participant by
giving written notice to Ashland at 50 E. RiverCenter Blvd., Covington, KY 41012
Attention: Shea Blackburn, this consent shall be effective for the duration of
the Award. The Participant also understands that the Participant shall have the
right at any time to request that Ashland deliver written copies of any and all
materials referred to above at no charge.


This Award is granted under, and is subject to, all the terms and conditions of
the Plan, including, but not limited to, the forfeiture provision of Section
16(H) of the Plan. Copies of the Plan and related Prospectus are available for
your review on Fidelity’s website.


This grant of Restricted Stock is subject to your on-line acceptance of the
terms and conditions of this Agreement through the Fidelity website. By
accepting the terms and conditions of this Agreement, the Participant
acknowledges receipt of a copy of the Plan, Prospectus, and Ashland’s most
recent Annual Report and Proxy Statement (the “Prospectus Information”). The
Participant represents that he or she is familiar with the terms and provisions
of the Prospectus Information and hereby accepts this Award on the terms and
conditions set forth herein and in the Plan.




Personal and Confidential

-2-





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, ASHLAND has caused this instrument to be executed and
delivered effective as of the day and year first above written.




 
ASHLAND INC.
 
 
 
 
 
 
 
By:
/s/ Susan B. Esler
 
Name:
Susan B. Esler
 
Title:
Vice President, Human Resources











































































Personal and Confidential

-3-



